UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

03 MDL 1570 (GBD) (SN)
ECF Case

In re Terrorist Attacks on September 11,2001

 

 

 

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN) (and member case
Burlingame v. Bin Laden, et al., 02-cv-7230 (GBD)(SN))
Ashton, et al. v. Kingdom of Saudi Arabia, 17-cv-02003 (GBN)(SN)

[PO ORDER OF SUPPLEMENTAL, PARTIAL FINAL
JUDGEMENT AGAINST IRAN ON BEHALF OF A BURLINGAME PLAINTIFF

 

 

Upon consideration of the evidence and arguments submitted by the Personal Representative
of the Estate of Farrell Lynch, regarding her wrongful death claim (she and her three children
named herein are Ashton/Burlingame parties to the above-captioned litigation), and the Judgment
by Default Against the Islamic Republic of Iran entered on August 26, 2015, together with the
entire record in this case, and in addition to the prior default judgment award for compensatory
damages for the pre-death conscious pain and suffering of the decedent (see ECF Nos. 3226,
3229), it is hereby;

ORDERED that partial final judgment is entered on behalf of these Burlingame Plaintiffs
identified in the attached Exhibit A against the Islamic Republic of Iran; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded
economic damages as set forth in Exhibit A; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded
solatium damages as set forth in Exhibit A; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded

$2 million for the conscious pain and suffering of the decedent as set forth in Exhibit A; and it is

 

 
Case 1:03-md-01570-GBD-SN Document 5396 Filed 12/23/19 Page 2 of 2

ORDERED that prejudgment interest on those awards is to be calculated at the rate of
4.96 percent per annum, compounded annually for the period from September 11, 2001 until the
date of the judgment; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A may submit
a future application for punitive damages consistent with any future rulings of this Court; and it is

ORDERED that the Burlingame Plaintiffs not appearing on Exhibit A who were not
previously awarded solatium and/or economic damages may submit applications in later stages
and they will be approved on the same basis as currently approved for those Plaintiffs appearing
on Exhibit A.

Dated: New York, New York
December , 2019

fuay ef ated SO ORDERED:

orgy, KB Dane

GEORGIE DANIELS
ED STATES DISTRICT COURT JUDGE

 

 

 
 

Case 1:03-md-01570-GBD-SN Document 5396-1 Filed 12/23/19 Page 1 of 2

EXHIBIT A: ORDER FOR SUPPLEMENTAL ENTRY OF PARTIAL FINAL JUDGMENT
 

 

 

Case 1:03-md-01570-GBD-SN Document 5396-1 Filed 12/23/19 Page 2 of 2

EXHIBIT A: ORDER FOR ENTRY OF SUPPLEMENTAL PARTIAL FINAL JUDGMENT AGAINST IRAN

 

 

 

 

 

 

 

 

Immediate Solatium Conscious Pain &
Estate Family Members | Relationship . Economic Loss TOTALS
. Damages Suffering
(Heirs)

see vn rel Lynch, Eileen | Spouse/PR | $12,500,000.00 | $2,000,000.00 | $18,289,614.00 | $32,789,614.00
Lynch, Anne Child $8,500,000.00 $8,500,000.00

Lynch, Kathleen Child $8,500,000.00 $8,500,000.00

Lynch, Meaghan Child $8,500,000.00 $8,500,000.00

 

 

 

 

 

Total Judgment to Personal Representative for Entry of Partial Final Judgment Against Iran

 

$58,289,614.00

 

 
